Citation Nr: 0531211	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

In June 2001, the Board remanded the case for additional 
development.  Subsequently, a March 2003 rating action 
continued the prior denials.

A December 2003 Board decision, in pertinent part, remanded 
the issues of entitlement to an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
and for a total disability rating based on individual 
unemployability due to service connected disability, for 
additional development.  Subsequently, a July 2005 rating 
action continued the previous denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran is currently receiving the maximum schedular 
evaluation available under Diagnostic Codes 5292 (limitation 
of motion of the lumbar spine) and 5295 (lumbosacral strain).

3.  There is no evidence of vertebral fracture or ankylosis 
and the symptoms associated with the veteran's low back 
disability do not more nearly approximate pronounced 
intervertebral disc syndrome (IDS).  

4.  There is no evidence of incapacitating episodes due to 
IDS having a total duration of at least six weeks during the 
last 12 months.  

5.  Under the rating criteria in effect from September 23, 
2002 to September 25, 2003, the chronic orthopedic and 
neurologic manifestations associated with the veteran's low 
back disability combine to an evaluation of 50 percent; this 
is based on severe limitation of lumbar spine motion and mild 
incomplete paralysis of the sciatic nerve.  

6.  Under the rating criteria in effect beginning September 
26, 2003, the chronic orthopedic and neurologic 
manifestations associated with the veteran's low back 
disability combine to an evaluation of 50 percent; this is 
based on forward flexion of the thoracolumbar spine of less 
than 30 degrees, and mild incomplete paralysis of the sciatic 
nerve.  

7.  The veteran is only service-connected for his low back 
disorder, which is currently rated as 50 percent disabling.

8.  The veteran has a high school level of education and work 
experience in various capacities such as construction worker 
and  refrigeration technician; he has indicated that he last 
worked full-time in 1988.

9.  It is not shown that the service-connected low back 
disorder renders the veteran unemployable.


CONCLUSIONS OF LAW

1.  For the period from February 26, 1996 to September 22, 
2002, the criteria for an evaluation greater than 40 percent 
for service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

2.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation of 50 percent, and not 
in excess thereof, for service-connected low back disability 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation of 50 percent, and not in excess thereof, 
for service-connected low back disability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5243, 8520 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to a service- 
connected disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2004, August 2004, and June 2005.  Since those letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With regard to element (4), the August 2004 letter 
specifically requested that the claimant provide any evidence 
in his possession that pertains to the claims.  The veteran 
was advised of the evidence necessary to substantiate his 
claims.  The veteran was also informed of his and VA's 
respective obligations with regard to obtaining evidence and 
was advised that it was his responsibility to make sure that 
VA received all records not in the possession of a Federal 
department or agency.  The veteran was asked to send 
additional evidence to the RO and to let VA know if there was 
any other evidence or information that he thought would 
support his claims.  

In addition, by virtue of the rating decision on appeal, the 
June 2000 statement of the case (SOC), and the March 2003 and 
July 2005 supplemental statements of the case (SSOC), he was 
provided with specific information as to why the particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159 in the July 2005 SSOC.  The Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the August 
1999 rating decision on appeal.  However, complying notice 
was subsequently provided, and the case was readjudicated and 
the most recent SSOC was issued after the complying letters 
were provided.  

Relevant VA treatment records, have been obtained and 
associated with the claims folder.  The veteran was provided 
with VA examinations in June 1999 and January 2003.  Pursuant 
to the Board's December 2003 remand, a private physician of 
the veteran was contacted and statements were received from 
that physician.  While his complete treatment records of the 
veteran were not provided, the veteran has specifically 
requested in multiple written statements that his case be 
decided as soon as possible based on the current record.    

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Back Disorder- Increased Rating

The veteran injured his back during service in September 
1975.  A November 1976 rating decision granted service 
connection for myositis, lumbosacral paravertebral muscles.  
An initial noncompensable evaluation was assigned from April 
1976.  An August 1991 Board decision increased the evaluation 
to 10 percent disabling.  A June 1996 rating decision 
increased the evaluation to 20 percent from February 1996 for 
degenerative joint disease with disc disease of the lumbar 
spine at the L3-L4 and severe degenerative joint disease of 
the L5-S1 with prominent central disc bulge and lumbar 
radiculopathy.  A June 1997 hearing officer's decision 
increased the evaluation to 40 percent; this evaluation was 
assigned from February 1996 for radiculopathy secondary to 
degenerative joint disease of the lumbosacral spine.  The 
veteran's service connected back disability is currently 
characterized as degenerative disc disease of the lumbar 
spine, with a 40 percent evaluation in effect since February 
1996.  The veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Accordingly, the Board will set forth the variously 
applicable rating criteria.  

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme  
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and  
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a,  
Diagnostic Code 5292 (2003).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its  decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).  Under the 
criteria in effect prior to September 23, 2002, IDS  that is 
postoperative, cured, warrants a noncompensable evaluation; 
IDS that is mild warrants a 10 percent evaluation; IDS that 
is moderate with recurring attacks warrants a 20 percent 
evaluation; IDS that is severe, with recurring attacks with 
intermittent relief warrants a 40 percent evaluation; and IDS 
that is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief warrants a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, Unfavorable 
ankylosis of the entire spine, 100;

Unfavorable ankylosis of the entire thoracolumbar spine, 50; 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40; 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30; 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20; 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the  
thoracolumbar spine greater than 120 degrees but not greater  
than 235 degrees; or, combined range of motion of the  
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized  
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the  
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The  
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the  
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  




Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria In Effect Prior to September 23, 2002

The veteran's low back disability has been continuously 
evaluated as 40 disabling from February 26, 1996.

An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating available.  There is also no basis for a 
rating in excess of 40 percent based on limitation of motion 
due to any functional loss because the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Other diagnostic codes that are potentially for application 
include 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (intervertebral disc syndrome).  On review, 
there is no evidence of vertebral fracture or ankylosis of 
the spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 are 
not for application.  

Magnetic resonance imaging (MRI) in December 1998 revealed 
evidence of degenerative disc disease with desiccation at L3-
L4 and L5-S1, mild disc bulges at L3-L4, L4-L5, and L5-S1, 
and degenerative changes involving the apophyseal joints 
bilaterally, mainly at L4-L5 and L5-S1.  Thus, Diagnostic 
Code 5293 is for consideration.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293 in effect prior to September 23, 
2002, the veteran's disability must more nearly approximate 
pronounced IDS.  Therefore, the Board will focus its 
discussion on whether there is evidence of persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings.  

On VA examination in April 1997, there was no significant 
sensory loss and no true muscle spasms.  On VA examination in 
June 1999, there was evidence of painful motion and muscle 
spasm, however straight leg raising tests were negative 
bilaterally, and deep tendon reflexes were +1 in the patellae 
and Achilles bilaterally.  VA examination in January 2003 
noted negative straight leg raising test, and deep tendon 
reflexes were +1 in the patellae and Achilles bilaterally.  
There was intact pinprick and light touch on sensory 
examination.  Manual muscle tests showed 4/5 strength of the 
bilateral lower extremities L1 to S1 myotomes bilaterally.

On review, the Board finds that the veteran's symptoms 
associated with his low back disability do not more nearly 
approximate pronounced IDS.  The Board acknowledges the 
veteran's repeated complaints of low back pain with radiation 
down his left leg and the Board does not doubt the veteran's 
assertions.  There is evidence of demonstrable muscle spasm 
and some muscle weakness on recent examination.  However, the 
evidence does not indicate absent ankle jerks.  Muscle 
strength was generally normal with no more than mild weakness 
or sensory deficits noted.  Straight leg raising tests have 
been negative.  The January 2003 VA examiner noted that the 
veteran did not have consistent symptoms and evaluation 
compatible with sciatic neuropathy.  Thus, a 60 percent 
evaluation is not warranted under Diagnostic Code 5293 (in 
effect prior to September 23, 2002).  

Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria In Effect For the Period from September 
23, 2002 to September 25, 2003

For this period, the revised Diagnostic Code 5293 is also for 
consideration.  Under this provision, IDS can be evaluated 
based either on the duration of the incapacitating episodes 
or a combination of the chronic orthopedic and neurologic 
manifestations.  A review of the outpatient records indicates 
that the veteran was seen on various occasions throughout the 
appeal period for exacerbation of his low back pain.  
However, there is no objective evidence of incapacitating 
episodes as defined by note 1 having a total duration of at 
least 6 weeks during the past 12 months.  As such, a 60 
percent evaluation based on incapacitating episodes is not 
warranted.  

In terms of orthopedic manifestations, the veteran suffers 
from severe limitation of motion of the lumbar spine.  On 
examination in June 1999, forward flexion was to 20 degrees, 
with pain noted over the last five degrees of that range.  On 
VA examination in January 2003, lumbar spine forward flexion 
was limited to 12 degrees.  Thus, a 40 percent evaluation is 
appropriate for severe limitation of lumbar spine motion 
under Diagnostic Code 5292.  There is no basis for a higher 
rating based on orthopedic findings.

The veteran's chronic neurological manifestations should be 
evaluated pursuant to Diagnostic Code 8520.  Under this 
provision, complete paralysis of the sciatic nerve - the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of the knee weakened or (very rarely) 
lost warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  Incomplete paralysis of the  
sciatic nerve is evaluated as follows: severe, with marked 
muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.

The examinations of record do not indicate complete paralysis 
of the sciatic nerve.  MRI conducted in November 2002 showed 
evidence of degenerative disc disease with desiccation at L3-
L4 and L5-S1, focal degenerative disc protrusion at L5-S1, 
with no significant central canal stenosis; degenerative 
spondylolisthesis at L5-S1; and mild straightening of the 
normal lordosis.  Electromyography (EMG) conducted in January 
2003 showed no electrodiagnostic evidence suggestive of motor 
S1 radiculopathy.  VA examination in January 2003 noted 
negative straight leg raising test, and deep tendon reflexes 
were +1 in the patellae and Achilles bilaterally.  There was 
intact pinprick and light touch on sensory examination.  
Manual muscle tests showed 4/5 strength of the bilateral 
lower extremities L1 to S1 myotomes bilaterally.

Objective findings are minimal and the Board concludes that 
the neurological  manifestations associated with the 
veteran's low back disability approximate no more than mild 
incomplete paralysis of the sciatic nerve and a 10 percent 
evaluation is warranted under Diagnostic Code 8520.  

The 40 percent evaluation assigned for orthopedic 
manifestations and the 10 percent evaluation for chronic 
neurologic manifestations combine to a 50 percent evaluation 
under 38 C.F.R. § 4.25 (2005).  

Based on the above findings, the Board has also considered 
whether an evaluation greater than 40 percent would be 
warranted under the former Diagnostic Code 5293.  Given the 
findings relating to reflexes and strength, the Board 
concludes that the veteran's symptoms do not more nearly 
approximate pronounced IDS and a 60 percent evaluation would 
not be warranted.   

Evaluation of the Veteran's Low Back Disability Pursuant to 
the Rating Criteria In Effect for the Period Beginning 
September 26, 2003

Effective September 26, 2003, IDS is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  As indicated, there is no evidence of 
incapacitating episodes so as to warrant a 60 percent 
evaluation.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  On VA examination in January 2003, forward flexion 
was to 12 degrees.  This corresponds to a 40 percent 
evaluation under the General Rating Formula based on forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
greater evaluation is not warranted absent evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  As discussed above, 
the Board concluded that based on the January 2003 
examination and the objective EMG and MRI results, the 
neurological manifestations associated with the veteran's low 
back disability warrant a 10 percent evaluation under 
Diagnostic Code 8520.  The 40 percent evaluation for 
orthopedic manifestations and the 10 percent evaluation for 
neurologic  abnormalities combine to 50 percent under the 
combined rating table at § 4.25.  Thus, a 50 percent 
evaluation, and no higher, is warranted based on the 
September 26, 2003 rating schedule amendments.  

Total Rating Based on Individual Unemployability

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2005).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2005).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2005).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2004). See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The appellant's service connected degenerative disc disease 
of the lumbar spine, now rated as 50 percent disabling, is 
his only service connected disability.  Thus, he fails to 
meet the percentage requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service- 
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  The evidence of 
record shows that the veteran completed four years of high 
school as well as courses in refrigeration and air-
conditioning  He has work experience as a construction worker 
and refrigeration technician.  On his application for 
individual unemployability completed in August 1999, the 
veteran reported that he had not worked regularly since 1988.  

Psychological testing in November 2000 noted cognitive 
disorder and depressive disorder, with moderate impairment of 
functioning noted.  A May 2002 statement from G.J.A., M.D., 
the veteran's treating physician, noted that the veteran was 
"unable to perform any productive labor or job due his low 
back condition and emotional disorder."

On VA psychiatric examination in January 2003, the veteran 
reported that he was working with private companies until 
1999 and he stopped working due to his physical limitations 
produced by his medical condition.  He reported that he had 
been doing sporadic jobs of a short duration in the past 
year.  He also indicated that he did not receive Social 
Security Administration disability benefits.

The VA spine examination report in January 2003 noted the 
veteran's occupation as refrigeration technician.  Addressing 
his employment situation, the examiner stated that:

The patient's service connected low back 
disability could interfere with his 
ability of [sic] procure and maintain the 
employment as a refrigeration technician 
since this occupation requires frequent 
stooping and bending forward for 
prolonged period of time.

It is acknowledged that the evidence of record confirms that 
there is serious occupational impairment at the present time, 
much of which arises from the service-connected disability.  
The evidence of record, however, does not support the 
veteran's contention to the effect that he is totally 
unemployable as a result of his service-connected disability, 
nor does it support a finding to the effect that there are 
circumstances in this particular case, apart from those 
arising from non-service-connected disabilities, that place 
this veteran in a different position than other veterans with 
a 50 percent disability rating.  There is simply no competent 
statement in the file supporting the veteran's contentions in 
this regard, and the totality of the evidentiary record does 
not lend support to said contentions either.  On the 
contrary, the evidence in the file seems to indicate that the 
veteran's current occupational impairment, while serious, is 
not total.  Importantly, the evidence indicates that the 
veteran has worked in various jobs or short duration at least 
as recently as 2002, and his private physician attributed his 
inability to perform productive labor to a combination of 
back problems and an emotional condition.

The Board understands the veteran's frustration with not 
being able to perform the type of physical work that he was 
accustomed to in the past, but the Board must point out that 
this does not necessarily mean that, because of his low back 
disorder, the veteran is totally precluded from securing and 
following a substantially gainful occupation.  The veteran's 
high school education and his past work history in the 
refrigeration field do not preclude him from attempting to 
secure an occupation of a sedentary nature.  Again, it is the 
Board's opinion that the record does not support the 
veteran's contention that he is totally unemployable because 
of his service-connected disability, and that this case is 
not an exceptional case that would warrant extra-schedular 
consideration.

In view of the above, the Board concludes that the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.


ORDER

An evaluation in excess of 40 percent for low back disability 
from February 26, 1996 to September 22, 2002, is denied.

An evaluation of 50 percent, and no higher, for low back 
disability since September 23, 2002, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.   

A total rating based on individual unemployability due to 
service connected disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


